Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 1 of 27




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

   Civil Action No. 20-cv-02992-PAB-KMT

   JUDICIAL WATCH, INC.,
   ELIZABETH MILLER,
   LORRI HOVEY, and
   MARK SUTFIN

         Plaintiffs,

   v.

   JENA GRISWOLD, Colorado Secretary of State, in her official capacities,
   STATE OF COLORADO,

        Defendants.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

         This matter is before the Court on the Motion to Dismiss [Docket No. 34] filed by

   defendants Colorado Secretary of State Jena Griswold (the “Secretary”) and the State

   of Colorado (“Colorado”). Plaintiffs responded, Docket No. 35, and defendants replied.

   Docket No. 44. This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

   I. BACKGROUND1

         Plaintiff Judicial Watch, Inc. (“Judicial Watch”) is a nonprofit, educational

   organization with the mission of promoting “transparency, integrity, and accountability in

   government and fidelity to the rule of law.” Docket No. 1 at 4, ¶ 16. Judicial Watch is

   supported by individuals who become “members” through financial contributions, and



         1
            The facts are taken from plaintiffs’ complaint [Docket No. 1] and are presumed
   to be true for the purposes of this order. Brown v. Montoya, 662 F.3d 1152, 1162 (10th
   Cir. 2011).
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 2 of 27




   Judicial Watch represents its members’ interests. Id., ¶ 17. Plaintiffs Elizabeth Miller,

   Lorri Hovey, and Mark Sutfin are Colorado voters, and Ms. Miller is also a member of

   Judicial Watch.2 Id. at 2, ¶¶ 4–7.

           Judicial Watch and its members have become increasingly concerned about the

   nation’s voter registration rolls, including whether state and local election officials are

   complying with the voter list maintenance obligations of the National Voter Registration

   Act (“NVRA”). Id. at 4, ¶ 18. Members worry that officials’ failure to comply with NVRA

   undermines election integrity by increasing “the opportunity of ineligible voters or voters

   intent on fraud to cast ballots.” Id. at 5, ¶ 19. In response to these concerns, Judicial

   Watch began to monitor state and local officials’ compliance with the NVRA

   requirements by “utiliz[ing] public records laws to request and receive records” about

   voter list maintenance efforts and then publishing the results of the findings. Id. at 5,

   ¶ 20.

           Section 8 of the NVRA requires states to “conduct a general program that makes

   a reasonable effort to remove the names of ineligible voters from the official lists of

   eligible voters” by reason of death or a change in residence. 52 U.S.C. § 20507(a)(4).

   States may meet this requirement by using the National Change of Address (“NCOA”)

   database to identify registrants who may have moved, 52 U.S.C. § 20507(c)(1)(A), and,

   if the NCOA database suggests that a registrant has moved, the local election official is

   to send the registrant a notice (“Confirmation Notice”) explaining how the registrant can



           2
          Elsewhere in the complaint, plaintiffs state that Ms. Hovey and Mr. Stufin are
   also members of Judicial Watch. Id. at 12, ¶ 64. The Court refers to Ms. Miller, Ms.
   Hovey, and Mr. Sutfin as the “individual plaintiffs.”

                                                 2
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 3 of 27




   confirm the address change, but the state may only remove the registrant if he or she

   does not respond to the notice and also fails to vote in two general elections. 52 U.S.C.

   § 20507(d)(1)(B). This process, the “NCOA Process,” is referred to as the “safe-

   harbor.” Docket No. 34 at 2; Docket No. 35 at 12; see also A. Philip Randolph Inst. v.

   Husted, 838 F.3d 699, 703 n.2 (6th Cir. 2016) (“Because that subsection describes the

   NCOA Process as one way in which states ‘may’ comply with their obligation under the

   NVRA to identify and remove voters who are no longer eligible due to a change of

   residence, the NCOA Process is sometimes referred to in this litigation as the ‘Safe-

   Harbor Process.’” (citation omitted)), rev’d on other grounds, 138 S. Ct. 1833 (2018).

         Judicial Watch’s analysis of data from the U.S. Election Assistance Commission

   (“EAC”), Colorado, and the U.S. Census Bureau “shows that Colorado has failed to

   make a reasonable effort to remove ineligible registrants from the rolls.” Docket No. 1

   at 6, ¶ 25. In summer 2019, Judicial Watch compared the voter registration numbers in

   each Colorado county reported to the EAC with the “then-most-recent five-year

   [American Community Survey (“ACS”)] estimates of citizen voting-age population for

   2013 to 2017,” which led Judicial Watch to conclude that “[f]orty of Colorado’s 64

   counties . . . had registration rates exceeding 100%.” Id. at 6–7, ¶ 28. According to

   Judicial Watch, the percentage of Colorado counties with registration rates exceeding

   100% “was the highest in the nation.” Id. at 7, ¶ 29. In September 2020, Judicial Watch

   “compared the most recent five-year ACS data released by the Census Bureau,” from

   2014 through 2018, “with the contemporaneous 60 months of registration data,” which

   showed that, in an average month, 20 counties had registration rates exceeding 100%,

   and 39 counties had rates exceeding 100% during a single month of that period. Id., ¶¶

                                               3
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 4 of 27




   30–32.

          Judicial Watch insists that, if a jurisdiction removes an insufficient number of

   registration records for voters who do not respond to the address confirmation notice

   and then fail to vote in two consecutive federal elections, that jurisdiction is not in

   compliance with Section 8 of the NVRA. Id. at 8, ¶ 36. According to Judicial Watch’s

   review of EAC data, 30 Colorado counties reported removing fewer than 3% of the

   registration list, even though Census data shows that 18% of Colorado residents are

   living in a different house as a year ago. Id., ¶ 38–39. In addition, Judicial Watch’s

   review of the EAC data shows that 25 Colorado counties reported sending address

   confirmation notices to fewer than 2% of their registrants during the time period, even

   though approximately 13% of Coloradans in these counties were not living in the same

   house as a year ago. Id. at 9–10, ¶ 45–46.

          Furthermore, based on data posted on the Secretary’s website, Judicial Watch

   has determined that Colorado has a high “inactive registration rate,” which Judicial

   Watch concluded by dividing the number of inactive3 registrations by the total number of

   registrations. Id. at 10, ¶ 50–52. While the median inactive registration rate nationwide

   was 8.3%, 60 of Colorado’s 64 counties exceeded that rate and, in eight counties, the

   rate was 17%. Id. at 11, ¶¶ 53–55.

          The individual plaintiffs, and other Judicial Watch members registered to vote in

   Colorado, are “burden[ed]” because defendants failure to comply with NVRA

   “undermin[es] their confidence in the integrity of the electoral process, discourag[es]


          3
           Only “active” Colorado voters receive a mail-in ballot. Colo. Rev. Stat.
   § 1-7.5-107(3)(a)(I).

                                                 4
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 5 of 27




   their participation in the democratic process, and instill[s] in them the fear that their

   legitimate votes will be nullified or diluted.” Id. at 12–13, ¶ 65. Defendants’

   noncompliance, they allege, also “infringes the federal and state statutory rights [of the

   individual plaintiffs and other Judicial Watch members registered in Colorado] to vote in

   elections for federal office that comply with the procedures and protections required by

   the NVRA.” Id. at 13, ¶ 66.

          On December 7, 2020, defendants filed a motion to dismiss. Defendants argue

   that plaintiffs “[A] lack of Article III standing, [B] fail[] to allege that statutory notice was

   provided or excused, [C] fail[] to plausibly allege that Colorado is not conducting a

   ‘reasonable’ list maintenance program, and [D] [] the State is immune from suit under

   the Eleventh Amendment.”4 Docket No. 34 at 1.

   II. LEGAL STANDARD

          To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

   Procedure, a complaint must allege enough factual matter that, taken as true, makes

   the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

   F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). “The ‘plausibility’ standard requires that relief must plausibly follow from the

   facts alleged, not that the facts themselves be plausible.” RE/MAX, LLC v. Quicken

   Loans Inc., 295 F. Supp. 3d 1163, 1168 (D. Colo. 2018) (citing Bryson v. Gonzales, 534



          4
          The Court considers Colorado’s sovereign immunity arguments first because, if
   the Court finds that the State of Colorado is immune from suit under the Eleventh
   Amendment, the Court has no jurisdiction to proceed against the state. See Fent v.
   Okla. Water Res. Bd., 235 F.3d 553, 559 (10th Cir. 2000) (Eleventh Amendment
   “immunity constitutes a bar to the exercise of federal subject matter jurisdiction.”).

                                                    5
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 6 of 27




   F.3d 1282, 1286 (10th Cir. 2008)). Generally, “[s]pecific facts are not necessary; the

   statement need only ‘give the defendant fair notice of what the claim is and the grounds

   upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting

   Twombly, 550 U.S. at 555) (alterations omitted). However, a plaintiff still must provide

   “supporting factual averments” with her allegations. Cory v. Allstate Ins., 583 F.3d

   1240, 1244 (10th Cir. 2009) (“[C]onclusory allegations without supporting factual

   averments are insufficient to state a claim on which relief can be based.” (citation

   omitted)). Otherwise, the Court need not accept conclusory allegations. Moffet v.

   Halliburton Energy Servs., Inc., 291 F.3d 1227, 1232 (10th Cir. 2002). “[W]here the

   well-pleaded facts do not permit the court to infer more than the mere possibility of

   misconduct, the complaint has alleged – but it has not shown – that the pleader is

   entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quotations and alterations

   omitted); see also Khalik, 671 F.3d at 1190 (“A plaintiff must nudge [his] claims across

   the line from conceivable to plausible in order to survive a motion to dismiss.” (quoting

   Twombly, 550 U.S. at 570)). If a complaint’s allegations are “so general that they

   encompass a wide swath of conduct, much of it innocent,” then plaintiff has not stated a

   plausible claim. Khalik, 671 F.3d at 1191 (quotations omitted). Thus, even though

   modern rules of pleading are somewhat forgiving, “a complaint still must contain either

   direct or inferential allegations respecting all the material elements necessary to sustain

   a recovery under some viable legal theory.” Bryson, 534 F.3d at 1286 (alterations

   omitted).

          The parties heavily rely on an EAC report, the Election Administration and Voting



                                                6
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 7 of 27




   Survey: 2018 Comprehensive Report (“2018 EAC Report”),5 which is a document

   outside of the pleadings. See, e.g., Docket No. 1 at 5, ¶¶ 21–22; Docket No. 34 at

   12–15. Generally, if a court considers matters outside the pleadings in deciding a Rule

   12(b)(6) motion, “the motion must be treated as one for summary judgment under Rule

   56.” Fed. R. Civ. P 12(d). However, “if a plaintiff does not incorporate by reference or

   attach a document to its complaint, but the document is referred to in the complaint and

   is central to the plaintiff’s claim,” the Court may consider it on a motion to dismiss. GFF

   Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997).

   Because the parties rely on the 2018 EAC Report and neither disputes the report’s

   authenticity, the Court may consider the report in resolving defendant’s motion to

   dismiss. In addition, because the 2018 EAC Report is an official governmental

   publication, the Court may take judicial notice of it. See, e.g., Clappier v. Flynn, 605

   F.2d 519, 535 (10th Cir. 1979). However, the Court need not take judicial notice of the

   entire 2018 EAC Report. See, e.g., Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988,

   999 (9th Cir. 2018) (“Just because [a] document itself is susceptible to judicial notice

   does not mean that every assertion of fact within that document is judicially noticeable

   for its truth.”); Crawford v. Countrywide Home Loans, Inc., 647 F.3d 642, 649 (7th Cir.

   2011) (holding district court did not abuse its discretion in refusing to take judicial notice

   “not of particular discrete facts, but of a number of whole documents[,]” and questioning

   “why this would be a matter of judicial notice and not more generally the admissibility of

   the documents they have identified”).


          5
            This report is available at
   https://www.eac.gov/sites/default/files/eac_assets/1/6/2018_EAVS_Report.pdf.

                                                 7
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 8 of 27




   III. ANALYSIS

          A. Sovereign Immunity

          Colorado moves to dismiss on the grounds that plaintiffs’ claim against the State

   of Colorado is barred under the Eleventh Amendment. Docket No. 34 at 15. Colorado

   states that it is “well established under the Eleventh Amendment that ‘an unconsenting

   State is immune from suits brought in federal courts by her own citizens as well as by

   citizens of another state.’” Id. (quoting Pennhurst State Sch. & Hosp. v. Halderman, 465

   U.S. 89, 100 (1984)).

          The Eleventh Amendment bars suit against non-consenting states by private

   individuals in federal court. See Bd. of Trustees of the Univ. of Ala. v. Garrett, 531 U.S.

   356, 363 (2001). This guarantee applies not only to suits against the state itself but also

   to suits where “one of [the state’s] agencies or departments is named as the defendant.”

   Pennhurst, 465 U.S. at 100. It also applies to citizens of the forum state or citizens of

   another state. Hans v. Louisiana, 134 U.S. 1, 13–15 (1890). Furthermore, because the

   Secretary is a state official sued in her official capacities, Docket No. 1 at 1, the Court

   must treat a suit against the Secretary as a suit against the state itself. See Hafer v.

   Melo, 502 U.S. 21, 25 (1991) (“Suits against state officials in their official capacity . . .

   should be treated as suits against the State.”); see also Kentucky v. Graham, 473 U.S.

   159, 165–66 (1985) (same). In addition, the Court notes that the Eleventh Amendment

   bars suit in federal court regardless of the nature of the relief that is sought, Pennhurst,

   465 U.S. at 100, unless an exception applies. See Edelman v. Jordan, 415 U.S. 651,

   673 (1974); Seminole Tribe v. Fla., 517 U.S. 44 (1996).

          Plaintiffs argue in response that because the NVRA authorizes private civil

                                                  8
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 9 of 27




   actions to be “commenced ‘in an appropriate district court,’ . . . and is replete with

   mandates that ‘each state shall . . .’ take particular actions,” Congress intended to

   abrogate sovereign immunity. Docket No. 35 at 14–15.

          Two questions, however, must be answered in the affirmative in order for

   Congress to have properly abrogated state sovereign immunity: (1) Congress must

   have unequivocally expressed its intent to abrogate sovereign immunity, and (2) in so

   doing Congress must have acted “pursuant to a valid exercise of power.” Green v.

   Mansour, 474 U.S. 64, 68 (1985). Plaintiffs’ citations to the NVRA’s civil enforcement

   provisions do not demonstrate that Congress, in enacting the NVRA, unequivocally

   expressed its intent to abrogate sovereign immunity. The NVRA’s general authorization

   to bring suit in federal court, 52 U.S.C. § 20510(b)(2), “is not the kind of unequivocal

   statutory language sufficient to abrogate the Eleventh Amendment.” See Seminole

   Tribe, 517 U.S. at 56 (internal quotation and citation omitted). Plaintiffs’ arguments to

   the contrary are all the more unconvincing when compared with actual instances of

   Congress abrogating sovereign immunity. See, e.g., 42 U.S.C. § 12202 (“A State shall

   not be immune under the eleventh amendment to the Constitution of the United States

   from an action in Federal or State court of competent jurisdiction for a violation of this

   chapter.”). As plaintiffs concede, other courts have held that the Eleventh Amendment

   bars suits against state officials under the NVRA. Docket No. 35 at 15 (citing Pub. Int.

   Legal Found., Inc. v. Bell, 2019 WL 5290920, at *2 (E.D.N.C. Oct. 17, 2019) (finding

   that Congress did not abrogate sovereign immunity in NVRA and that state board of

   elections was immune from suit); Krieger v. Loudon Cnty., 2014 WL 4923904, at *3

   (W.D. Va. Sept. 30, 2014), aff’d sub nom. Krieger v. Virginia, 599 F. App’x 112 (4th Cir.

                                                 9
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 10 of 27




   2015) (unpublished) (“[T]he National Voter Registration Act [does not] contain the

   requisite language abrogating the state’s 11th Amendment sovereign immunity.”)).

          There is another exception to sovereign immunity, however, that the Court must

   consider. State officials engaged in ongoing violations of federal law may be sued in

   their official capacities for prospective relief.6 Ex parte Young, 209 U.S. 123, 155–56

   (1908). Ex parte Young allows plaintiffs to sue state officials even if the officials claim to

   be acting under valid state law because, if the officials’ conduct constitutes an ongoing

   violation of federal law, the state “cannot cloak their actions with state authority or state

   immunity.” Elephant Butte Irrigation Dist. of N.M. v. Dep’t of the Interior, 160 F.3d 602,

   609 (10th Cir. 1998). That is, when state officials are arguably violating federal law,

   “[t]he state is not the real party in interest because the state cannot ‘authorize’ the

   officials to violate federal law.” Id. at 610. Thus, in allegedly violating federal law, the

   officials are stripped of their state authority and the Eleventh Amendment will not protect

   them from suit. Lewis v. N.M. Dep’t of Health, 261 F.3d 970, 976 (10th Cir. 2001).

          To determine whether a suit falls within the Ex parte Young doctrine, the Court

   conducts a “straightforward inquiry into whether [the] complaint alleges an ongoing

   violation of federal law and seeks relief properly characterized as prospective.” Verizon

   Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002) (citation omitted).


          6
            Neither party addressed Ex parte Young; however, the Eleventh Amendment
   immunity is jurisdictional. See Edelman, 415 U.S. at 678 (permitting state to properly
   raise Eleventh Amendment defense on appeal after having defended and lost on the
   merits in the trial court; holding “that the Eleventh Amendment defense sufficiently
   partakes of the nature of a jurisdictional bar so that it need not be raised in the trial
   court”). Because Eleventh Amendment immunity is jurisdictional, the Court may
   consider it sua sponte. See Citizens Concerned for Separation of Church & State v.
   City & Cnty. of Denver, 628 F.2d 1289, 1297 (10th Cir. 1980).

                                                 10
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 11 of 27




   This inquiry focuses on plaintiffs’ allegations and “does not include an analysis of the

   merits of the claim[s].” Id. at 646. Thus, for the Ex parte Young exception to apply,

   plaintiffs must show that they are: (1) suing state officials rather than the state itself, (2)

   alleging an ongoing violation of federal law, and (3) seeking prospective relief. See

   Muscogee (Creek) Nation v. Pruitt, 669 F.3d 1159, 1167 (10th Cir. 2012); Chaffin v.

   Kan. State Fair Bd., 348 F.3d 850, 866 (10th Cir. 2003); Lewis, 261 F.3d at 975;

   Elephant Butte, 160 F.3d at 609.

          The first prong – whether the plaintiff is suing state officials rather than the state

   itself – is dispositive and bars plaintiffs’ claims against Colorado. One of plaintiffs’

   claims is without question against Colorado. Docket No. 1 at 1; cf. Elephant Butte, 160

   F.3d at 609–10 (“The state is not the real party in interest because the state cannot

   ‘authorize’ the officials to violate federal law.”). The Ex parte Young exception to

   Eleventh Amendment immunity, therefore, does not apply to the plaintiffs’ claims

   against Colorado, and the Court finds Colorado immune from the plaintiffs’ suit.7

          B. Article III Standing

          The Secretary moves to dismiss for lack of Article III standing. Docket No. 34 at

   4. An argument that a plaintiff lacks standing to assert a claim is properly determined

   pursuant to Rule 12(b)(1) because such argument attacks the Court’s subject matter

   jurisdiction. See Colo. Envtl. Coalition v. Wenker, 353 F.3d 1221, 1227 (10th Cir. 2004)

   (standing is jurisdictional). Rule 12(b)(1) challenges are generally presented in one of

   two forms: “[t]he moving party may (1) facially attack the complaint’s allegations as to


          7
           Because the Court finds Colorado immune from suit under the first prong, the
   Court need not consider the second or third prongs of the Ex parte Young analysis.

                                                 11
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 12 of 27




   the existence of subject matter jurisdiction, or (2) go beyond allegations contained in the

   complaint by presenting evidence to challenge the factual basis upon which subject

   matter jurisdiction rests.” Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072,

   1074 (10th Cir. 2004) (quoting Maestas v. Lujan, 351 F.3d 1001, 1013 (10th Cir. 2003)).

   Ultimately, plaintiff has “[t]he burden of establishing subject matter jurisdiction” because

   it is “the party asserting jurisdiction.” Port City Props. v. Union Pac. R.R. Co., 518 F.3d

   1186, 1189 (10th Cir. 2008).

          “The standing inquiry ensures that a plaintiff has a sufficient personal stake in a

   dispute to ensure the existence of a live case or controversy which renders judicial

   resolution appropriate.” Tandy v. City of Wichita, 380 F.3d 1277, 1283 (10th Cir. 2004).

   To establish Article III standing, plaintiff must meet three elements:

          First, the plaintiff must have suffered an “injury in fact” – an invasion of a
          legally protected interest which is (a) concrete and particularized, and (b)
          “actual or imminent, not ‘conjectural’ or ‘hypothetical.’” Second, there
          must be a causal connection between the injury and the conduct
          complained of – the injury has to be “fairly . . . trace[able] to the
          challenged action of the defendant, and not . . . th[e] result [of] the
          independent action of some third party not before the court.” Third, it must
          be “likely,” as opposed to merely “speculative,” that the injury will be
          “redressed by a favorable decision.”

   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (citations omitted). “Injury

   in fact is a constitutional requirement, and ‘[i]t is settled that Congress cannot erase

   Article III’s standing requirements by granting the right to sue to a plaintiff who would not

   otherwise have standing.’” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547–48 (2016).

   An injury is particularized if it affects “the plaintiff in a personal and individual way.”

   Spokeo, 136 S. Ct. at 1548. “A ‘concrete’ injury must be ‘de facto’; that is, it must

   actually exist;” it must be “real,” not “abstract.” Id. “If a party satisfies these minimum

                                                  12
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 13 of 27




   constitutional requirements, then a court may still deny standing for prudential reasons if

   the injury alleged constitutes a “generalized grievance” that more appropriately should

   be addressed by the representative branches.” Colo. Taxpayers Union, Inc. v. Romer,

   963 F.2d 1394, 1396 (10th Cir. 1992) (citing Allen v. Wright, 468 U.S. 737, 751 (1984)).

   “For purposes of ruling on a motion to dismiss for want of standing, both the trial and

   reviewing courts must accept as true all material allegations of the complaint, and must

   construe the complaint in favor of the complaining party.” Warth v. Seldin, 422 U.S. 490,

   501 (1975).

                 1. Individual Plaintiffs’ Standing

          The Secretary argues that the individual plaintiffs have not demonstrated a

   concrete injury in fact that the Court could remedy. Docket No. 34 at 4. Rather, the

   Secretary claims, plaintiffs have merely alleged that the government has violated the

   law but that such allegation, without more, is insufficient to confer standing. Id. at 5

   (citing Whitmore v. Arkansas, 495 U.S. 149, 160 (1990); Spokeo, 136 S. Ct. at 1550 (a

   “bare procedural violation” of a statute is insufficient because it “may result in no

   harm”)). The Secretary explains that plaintiffs do not allege that they were prevented

   from voting or that the “purportedly bloated voter rolls” caused delay or mishandling in

   the transmission or counting of their ballots. Docket No. 34 at 5. While plaintiffs do not

   address the argument that they have alleged only a procedural violation, plaintiffs insist

   that the Secretary’s failure to comply with the NVRA burdens the individual plaintiffs by

   undermining their confidence in the integrity of the electoral process, discouraging their

   participation, and instilling in them fear that their votes will be nullified or diluted. Docket

   No. 35 at 8 (citing Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 196 (2008)

                                                 13
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 14 of 27




   (noting that public confidence in the electoral process has independent significance)).

   The Court agrees that plaintiffs’ alleged harm is not the sort of “bare procedural

   violation” that the Supreme Court found insufficient to confer standing in Spokeo

   because plaintiffs do not merely allege a violation of the law that could result in no harm.

   Spokeo, 136 S. Ct at 1550.

          The Secretary also argues that the harm that the individual plaintiffs allege that

   they faced is a “generalized grievance” shared equally by all voters, which is insufficient

   to meet the particularized injury-in-fact requirement for Article III standing. Docket No.

   34 at 6 (quoting Martel v. Condos, 2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020) (“If

   every voter suffers the same incremental dilution of the franchise caused by some third-

   party’s fraudulent vote, then these voters have experienced a generalized injury.”)).

   Judicial Watch disagrees with the Secretary’s definition of “generalized grievance.”

   Docket No. 35 at 9. A harm is not generalized simply because it is widespread, Judicial

   Watch argues; rather, where large numbers of individuals suffer the same injury, courts

   have still found an injury in fact. Id.

          “The fact that an injury may be suffered by a large number of people does not of

   itself make that injury a nonjusticiable generalized grievance. The victims’ injuries from

   a mass tort, for example, are widely shared, to be sure, but each individual suffers a

   particularized harm.” Spokeo, 136 S. Ct. at 1548 n.7. “Where large numbers of voters

   suffer interference with voting rights conferred by law,” the injury is not impermissibly

   generalized. Fed. Election Comm’n v. Akins, 524 U.S. 11, 24 (1998). However, when a

   plaintiff asserts only a harm to rights shared with every other citizen, the claim falls

   outside the constitutional constraints on federal jurisdiction. Lujan, 504 U.S. at 573–74;

                                                14
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 15 of 27




   see also Warth, 422 U.S. at 499. Furthermore, plaintiffs “cannot manufacture standing

   merely . . . based on their fears of hypothetical future harm that is not certainly

   impending.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 416 (2013).

          The Court addresses each alleged injury in turn. The Court first considers the

   individual plaintiffs’ allegations that the purportedly bloated voter rolls could lead to

   fraudulent votes, which could diminish or dilute the individual plaintiffs’ votes and have

   caused such a fear. The Court finds that this concern is both a generalized grievance

   and hypothetical. The alleged injury is a generalized grievance because it is shared

   equally by all voters. That is, the potential diminution in the value of each vote is not

   specific to the individual plaintiffs since they would not be specifically disadvantaged by

   fraudulent votes any more than other voters would be, even though fraud impacts the

   final tally of votes. In Carney v. Adams, 141 S. Ct. 493 (2020), the Court considered the

   arguments of attorney James Adams, who sued Delaware’s governor, John Carney,

   because, as a newly registered political independent, he was precluded from becoming

   a state judge unless he joined a major political party. Id. at 497. The Court held that

   Adams suffered the same, abstract generalized grievance that all citizens of Delaware

   suffered, i.e., living in a state with, in Adams’s view, an unconstitutional judicial selection

   process. Id. at 499. The individual plaintiffs’ arguments have similar shortcomings. A

   fraudulent vote cast in an election would diminish the value of each honest vote equally.

   See, e.g., Martel, 2020 WL 5755289, at *4. This is just the sort of grievance that is

   “plainly undifferentiated and common to all members of the public.” Lance v. Coffman,

   549 U.S. 437, 440–41 (2007) (quoting United States v. Richardson, 418 U.S. 166,



                                                 15
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 16 of 27




   176–77) (1974)).8

          This alleged injury – that noncompliance with the law could dilute the individual

   plaintiffs’ votes – is also hypothetical. In Clapper, respondents argued that fear of

   government surveillance caused them to take costly and burdensome measures to

   protect the confidentiality of their communications. 568 U.S. at 415–16. The Supreme

   Court reversed the Second Circuit, holding that the “harm respondents [sought] to avoid

   was not certainly impending” and was therefore merely a hypothetical future harm. Id.

   at 416. The same is true here. The possibility that the individual plaintiffs’ votes – and

   every other voter’s vote in equal measure – could be diminished because a fraudulent

   vote could be cast at some election in the future is insufficient to allege a concrete and

   particularized injury. Their “subjective fear” of a diminished vote “does not give rise to

   standing.” See id. at 418.

          The Court next considers the individual plaintiffs’ concerns that noncompliance

   with the NVRA undermines the individual plaintiffs’ confidence in the integrity of the

   electoral process and discourages their participation. Docket No. 35 at 8. The

   Secretary insists that these purported injuries are also generalized and hypothetical, yet

   there is no indication that undermined confidence and discouraged participation are

   “common to all members of the public.” Lance, 549 U.S. at 440–41. Nor are these

   fears speculative or hypothetical. The individual plaintiffs are not worried that their

   confidence could be undermined at some point in the future; their confidence is


          8
           This analysis applies equally to the individual plaintiffs’ allegations that the
   Secretary’s failure to follow the NVRA “infringes the federal and statutory rights” of the
   individual plaintiffs. Docket No. 1 at 13, ¶ 66. If the Secretary is not complying with the
   NVRA, the effect would be the same for all voters.

                                                16
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 17 of 27




   undermined now. Unlike in Clapper, where the Supreme Court held that plaintiffs failed

   to demonstrate the future injury that they purportedly feared was certainly impending,

   568 U.S. at 409, the injury that the individual plaintiffs have alleged already exists, and

   the Supreme Court has recognized the “independent significance” of public confidence

   in the electoral process because it “encourages citizen participation in the democratic

   process.” Marion Cnty., 553 U.S. at 197. Accepting the allegations in plaintiffs’

   complaint as true and construing the complaint in favor of plaintiffs, the Court finds that

   the individual plaintiffs have properly established standing.9

                 2. Judicial Watch’s Standing

          The Secretary also argues that Judicial Watch does not have standing. Docket

   No. 34 at 6–7. “An association has standing to bring suit on behalf of its members when

   its members would otherwise have standing to sue in their own right, the interests at

   stake are germane to the organization’s purpose, and neither the claim asserted nor the

   relief requested requires the participation of individual members in the lawsuit.” Friends

   of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181 (2000). This

   doctrine is known as “associational standing.” An organization may also have standing

   to sue on its own to challenge action that causes it direct injury, and the inquiry is “the

   same inquiry as in the case of an individual.” Havens Realty Corp. v. Coleman, 455

   U.S. 363, 378 (1982). Organizations may assert standing in their own right when, for

   instance, a defendant’s conduct makes it difficult or impossible for the organization to



          9
           There appears to be no dispute that the individual plaintiffs’ injury is fairly
   traceable to the purported noncompliance with the NVRA and that a favorable ruling by
   this Court could redress such an injury. See Lujan, 504 U.S. at 560–61.

                                                17
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 18 of 27




   fulfill one of its essential purposes or goals, such as when the organization faces a drain

   on its resources or when the defendant’s actions “have perceptively impaired” the

   organization’s ability to carry out its mission. Id.; see also Common Cause of Colo. v.

   Buescher, 750 F. Supp. 2d 1259, 1269 (D. Colo. 2010); see also Charles H. Wesley

   Educ. Found., Inc. v. Cox, 408 F.3d 1349, 1353–54 (11th Cir. 2005) (an organization

   conducting voter registration has a protected interest under the NVRA in having

   individuals it registers be processed properly and a state’s actions negatively impacting

   that interest confer standing on the organization to bring suit on its own behalf).

          While the Secretary focuses mainly on Judicial Watch’s organizational standing,

   the Court considers Judicial Watch’s associational standing first. Because the Court

   has found that the individual plaintiffs have standing to sue in their own right, the Court

   need only consider whether the interests in the litigation are germane to Judicial

   Watch’s mission and whether the relief depends on the participation of the individual

   plaintiffs. See Friends of the Earth, 528 U.S. at 181. The complaint seeks to compel

   compliance with NVRA, and Judicial Watch’s mission is, among other things, to ensure

   “fidelity to the rule of law.” Docket No. 1 at 4, ¶ 16. The litigation is thus germane to

   Judicial Watch’s mission. See, e.g., UAW v. Brock, 477 U.S. 274, 286–87 (1986)

   (finding germaneness where union’s constitution stated among its purposes an effort to

   work for legislation implementing an effective system of federal unemployment

   insurance and suit was to protest regulation that resulted in denial of unemployment

   benefits). In addition, the relief – compliance with the NVRA – does not depend on the

   participation of individual plaintiffs because the benefit “will inure to the benefit of those

   members of the association actually injured.” Hunt v. Wash. State Apple Advertising

                                                 18
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 19 of 27




   Comm’n, 432 U.S. 333, 343 (1977) (quoting Warth, 422 U.S. at 515). Judicial Watch

   therefore has associational standing to proceed.10

          B. Statutory Standing

          The Secretary argues that the Court must dismiss the case because plaintiffs

   have not complied with NVRA’s notice requirement and, therefore, plaintiffs lack

   statutory standing. Docket No. 34 at 7. The question here is whether plaintiffs “fall[]

   within the class of plaintiffs whom Congress has authorized to sue” under the NVRA; in

   other words, whether plaintiffs have a cause of action under the statute. See Lexmark

   Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 128 (2014).

          The NVRA requires a person aggrieved by a violation of the NVRA to “provide

   written notice of the violation to the chief election official of the State involved.” 52

   U.S.C. § 20510(b)(1); see also Cromwell v. Kobach, 199 F. Supp. 3d 1292, 1310 (D.

   Kan. 2016). If the alleged violation occurs within 120 days of an election, only 20 days’

   notice is required; if the alleged violation occurs within 30 days of an election, notice is

   excused. 52 U.S.C. §§ 20510(b)(2), (3). When notice is required, the complainant may

   file suit only if the violation is not corrected within 90 days from the notice. 52 U.S.C.

   § 20510(b)(2).

          Congress intended for the notice requirement to provide states with an

   opportunity to comply with the NVRA before facing litigation. Cromwell, 199 F. Supp. 3d

   at 1310 (citing S. Rep. 103-6, at 21 (1993) (“An essential element of an effective civil



          10
            Because the Court finds that Judicial Watch as associational standing, i.e., it
   may proceed in this action on behalf of its members, the Court need not reach the
   question of whether Judicial Watch also has organizational standing.

                                                 19
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 20 of 27




   enforcement program is a requirement for notice of any complaint regarding its

   implementation to the appropriate election officials together with a process for its

   administrative resolution before legal action may be commenced.”)); see also Ass’n of

   Cmty. Organizations for Reform Now v. Miller, 129 F.3d 833, 838 (6th Cir. 1997) (“The

   language and legislative history of [the NVRA] indicate that Congress structured the

   notice requirement in such a way that notice would provide states in violation of the Act

   an opportunity to attempt compliance before facing litigation.”). The notice requirement

   is a pre-requisite to suit that must be pled in order to survive a motion to dismiss under

   Rule 12(b)(6) of the Federal Rules of Civil Procedure. See, e.g., Nat’l Council of La

   Raza v. Cegavske, 800 F.3d 1032, 1044 (9th Cir. 2015); Am. C.R. Union v. Martinez-

   Rivera, 166 F. Supp. 3d 779, 806 (W.D. Tex. 2015). The Secretary argues that, if

   plaintiffs seek to be excused from the notice requirement, they were required to allege a

   “discrete violation” that occurred within 30 days of the November 2020 election, which

   they have not done. Docket No. 34 at 9.

          Plaintiffs contend that notice was excused because the “violation occurred within

   30 days before” a federal election, Docket No. 35 at 9 (quoting 52 U.S.C.

   § 20510(b)(3)), and that plaintiffs need not allege a discrete violation within 30 days to

   take advantage of the no-notice period so long as the violation is ongoing. Plaintiffs rely

   on La Raza, where the plaintiffs filed suit the day before an election. 800 F.3d at

   1035–36. The defendants argued that permitting complaints within the short- and no-

   notice periods would frustrate the purpose of the notice provision if plaintiffs knew about

   the violations earlier yet simply waited to sue. The Ninth Circuit, reversing the district

   court, held that the court could not rewrite the law to avoid this result. La Raza, 800

                                                20
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 21 of 27




   F.3d at 1044–45 (“The State, like the district judge, is concerned that a plaintiff can

   avoid giving state officials notice and an adequate opportunity to cure simply by waiting

   to provide notice until 120 or 30 days before a federal election. To some degree, we

   are sympathetic with this concern. . . . This concern, however, does not alter the

   meaning and operation of the NVRA.”).

          The law in the Fifth Circuit is similar to the Ninth. See, e.g., Scott v. Schedler,

   771 F.3d 831, 834, 840 (5th Cir. 2014) (leaving “intact the district court’s determination

   that the NAACP has complied with the notice requirement” by alleging “systematic and

   ongoing violations of several provisions of Section 7 of the NVRA”). Though La Raza

   and Scott are not directly on point – and not binding on this Court – they are

   persuasive.11 While the Secretary asks the Court to distinguish those cases because

   they were brought under different sections of the NVRA, the notice provisions in the

   NVRA are not unique to Section 8. Rather, the statute is clear that the same notice

   requirements apply to persons bringing suit because they were “aggrieved by this

   chapter,” not simply by one section. 52 U.S.C. § 20510(b)(1). “[T]his chapter” refers to

   chapter 205 of title 52, which includes provisions on simultaneous application for voter

   registration and application for a driver’s license, mail registration, voter registration

   agencies, as well as federal coordination and regulations. The Court therefore finds

   that, while plaintiffs likely could have alerted the Secretary to their concerns earlier and

   given the Secretary the benefit of attempting remediation or showing compliance before


          11
             While the Tenth Circuit has not ruled explicitly on this issue, the court upheld
   the district court’s grant of summary judgment to a plaintiff who alleged that New Mexico
   was engaged in ongoing violations of Sections 7 and 5 of the NVRA. See Valdez v.
   Squier, 676 F.3d 935, 939 (10th Cir. 2012).

                                                 21
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 22 of 27




   litigation, notice was excused in this case because plaintiffs alleged violation that is

   ongoing, systemic, and occurring at the time the complaint was filed, which was within

   30 days of the November 2020 federal election. See La Raza, 800 F.3d at 1044.

          Separately, the Secretary argues that plaintiffs’ claims are moot in light of the

   November 2020 election. Docket No. 34 at 10. The Secretary characterizes the notice

   provision as intended to allow a voter who was wrongfully removed from the voter rolls

   the ability to challenge the removal before the election. Id. Once the election has

   passed, however, the Secretary claims that the “urgency” permitting a plaintiff to forego

   notice no longer exists because, after the election, the voter could provide notice and be

   returned to the rolls for the next election. Id. Given that the Court finds notice was

   excused in this case, the Court need not address whether plaintiffs should have

   provided notice after the election. Such a requirement would be unreasonable where

   plaintiffs may have already filed a lawsuit against the same defendants to whom they

   would provide notice. Nor are the individual plaintiffs’ alleged injuries unique to the

   November 2020 election.

          D. Failure to State a Claim

          Having determined that plaintiffs have both Article III and statutory standing, the

   Court now considers whether plaintiffs have plausibly alleged a violation of the NVRA.

   The Secretary argues that plaintiffs’ complaint should be dismissed because Colorado is

   complying with its obligations under the NVRA to remove inactive voters by

   implementing a “reasonable” program to remove ineligible voters, and this is all that the

   NVRA requires. Id. at 11. Colorado’s program, the Secretary explains, follows the

   process provided for at 52 U.S.C. § 20507(c). Id. As detailed above, this safe-harbor

                                                22
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 23 of 27




   provision provides that a state may conduct a reasonable program, and thereby meet

   the list maintenance requirements, by implementing the NCOA Process. Because

   plaintiffs do not allege Colorado is not following the safe harbor, the Secretary believes

   plaintiffs have failed to state a claim for relief. Id.

          Plaintiffs’ claims that the Secretary is not complying with the NVRA are based on

   public records and statistical analysis. Plaintiffs insist that they have shown not only

   high registration rates, which they claim courts have found indicative of an NVRA

   violation, but also that the Secretary sends too few Confirmation Notices, removes too

   few registrants, and has too high a number of inactive voters on the rolls. Docket No.

   35 at 11–12.

          Assuming plaintiffs’ allegations are true, which the Court must at this stage, see

   Brown, 662 F.3d at 1162, the Court finds that plaintiffs have met their burden and have

   plausibly alleged that Colorado’s list maintenance program does not comply with the

   NVRA. For instance, plaintiffs allege that Colorado has the highest percentage of

   counties with voter registration rates exceeding 100%. Docket No. 1 at 7, ¶ 29. Judicial

   Watch reached this conclusion by dividing county registration numbers as published in

   the 2018 EAC Report with the ACS’s estimates of the “citizen voting-age population for

   2013 to 2017.” Id. at 6–7, ¶¶ 26, 28. Plaintiffs insist that this is “an indication” that a

   jurisdiction is not taking steps to maintain its voting list. Id. at 6, ¶ 27. Other courts

   examining this issue have agreed that a registration rate in excess of 100% may be an

   indicator of a jurisdiction not making a reasonable effort to conduct a voter list

   maintenance program in accordance with the NVRA. See, e.g. Voter Integrity Proj. NC,

   Inc. v. Wake Cnty. Bd. of Elections, 301 F. Supp. 3d 612, 618 (E.D.N.C. 2017)

                                                   23
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 24 of 27




   (considering alleged registration rates in excess of 104%); Martinez-Rivera, 166 F.

   Supp. 3d at 801–03 (considering an alleged registration rate of 105%).12

          Colorado’s registration numbers may not be unreasonably high in context or

   there may be a reasonable explanation for them, as the Secretary argues. But at the

   motion to dismiss stage, the Court does not “weigh potential evidence that the parties

   might present at trial”; rather, its task is to “assess whether the plaintiff’s complaint

   alone is legally sufficient to state a claim for which relief may be granted.” See Strauss

   v. Angie’s List, 951 F.3d 1263, 1267 (10th Cir. 2020) (quoting Peterson v. Grisham, 594

   F.3d 723, 727 (10th Cir. 2010)). Thus, while it is true that plaintiffs do not provide

   information on how many other states have a comparable registration rate, which could

   show how Colorado’s rate compares with other states’, such allegations are not

   required to plausibly allege that the Secretary has not done a reasonable job

   maintaining voter lists. Thus, while the 2018 EAC Report may help to provide context at

   summary judgment or trial, considering it at this stage to rebut plaintiffs’ allegations

   would result in the Court weighing the parties’ evidence, which is inappropriate.

          Plaintiffs also report the number of voters Colorado counties have removed from

   voter lists for not responding to a Confirmation Notice and then not voting in two general


          12
              In reply, the Secretary seeks to distinguish these cases because they were
   brought against counties using county-level data, while here plaintiffs are using county-
   level data to state a claim against a state. See Docket No. 44 at 8. It is true that Voter
   Integrity Project and Martinez-Rivera are not entirely analogous to this case. However,
   it is not clear why county-level data would not be relevant to plaintiffs’ claim, as the
   NVRA requires each state to conduct a general program that makes a reasonable effort
   to remove the names of ineligible voters, see 25 U.S.C. § 20507(a)(4), and the
   maintenance program requires county clerks to send Confirmation Notices and mark
   voters who do not respond as “inactive.” See Docket No. 34 at 2–3 (citing Colo. Rev.
   Stat. §§ 1-2-302.5(1), 1-2-302.5(2)(a), 1-2-302.5(2)(b)(3)).

                                                 24
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 25 of 27




   elections. Docket No. 1 at 8–9, ¶¶ 37–41. According to plaintiffs, the 2018 EAC Report

   shows that 30 Colorado counties reported removing fewer than 3% of voters through

   the NCOA Process, even though, on plaintiffs’ reading of the Census data, 18% of

   Coloradans were not living in the same house as a year ago. Id. at 8, ¶¶ 38–39.

   Plaintiffs then allege that this data “indicate[s] an ongoing, systemic problem with

   [Colorado’s] voter list maintenance efforts” because the removal rate is “too low to

   comply with NVRA’s reasonable efforts requirement.” Id. at 9, ¶¶ 41–42.

          The Secretary responds that plaintiffs’ representation of the EAC data does not

   take into account other explanations for the state not removing the full 18% of voters

   from the rolls, such as death and moving outside the county but within the state. Docket

   No. 34 at 13–14. The Secretary also argues that plaintiffs fail to explain why 30

   counties removing fewer than 3% of registrants is “too low,” how Colorado’s figures

   compare to other states’, or what an acceptable percentage of voters removed through

   the NCOA Process would be. Id. at 12–15. While it may ultimately be proven that

   Colorado’s figures are reasonable when compared to other states’ figures, making such

   a determination at the motion to dismiss stage would be improper without the benefit of

   expert testimony on what constitutes a reasonable program or what the comparative

   data means. See, e.g., Bellitto v. Snipes, 935 F.3d 1192, 1197 (11th Cir. 2019)

   (discussing “extensive” expert testimony on registration rates, list maintenance tools,

   and what constituted a reasonable effort). Instead, the Court determines whether

   plaintiffs’ well-pled allegations, presumed to be true, state a plausible claim. The Court

   finds that they do.

          Plaintiffs state that, while Colorado may be availing itself of the NVRA’s safe

                                               25
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 26 of 27




   harbor, Colorado may not actually be implementing it. Docket No. 35 at 13. Ultimately,

   the safe-harbor defense, plaintiffs argue, “raises factual matters outside the complaint

   and is not appropriate to consider on this motion.” Id. at 12. The Secretary states that

   Colorado law requires the Secretary to first search the NCOA database for all voters still

   registered in Colorado who may have moved and then to transmit the data to county

   clerks, who send Confirmation Notices and, if the voter does not respond to the

   Confirmation Notice, mark the voter as “inactive.” Docket No. 34 at 2–3 (citing Colo.

   Rev. Stat. §§ 1-2-302.5(1), 1-2-302.5(2)(a), 1-2-302.5(2)(b)(3)). If a voter fails to either

   return a Confirmation Notice or to vote in two general elections, the voter’s registration

   is cancelled. Id. at 3 (citing Colo. Rev. Stat. § 1-2-302.5(2)(b)(III)(B)). While it appears

   undisputed that this is Colorado’s program, the Court has no information about

   Colorado’s compliance, and the Court finds that determining whether Colorado has

   availed itself of the safe harbor cannot be resolved without “further development of the

   record.” See Voter Integrity Proj., 301 F. Supp. 3d at 620 (“Whether [the county’s]

   compliance is sufficient to satisfy the ‘safe harbor’ provision is best resolved after further

   development of the record.”); Bellitto v. Snipes, 221 F. Supp. 3d 1354, 1366 (S.D. Fla.

   2016) (whether a letter from defendant election official “establishes [] full compliance

   with subsection (c)(1) and defeats [p]laintiff’s claims is a fact-based argument more

   properly addressed at a later stage of the proceedings” not on a motion to dismiss).

   IV. CONCLUSION

          For the foregoing reasons, it is

          ORDERED that defendants’ Motion to Dismiss [Docket No. 34] is GRANTED in



                                                26
Case 1:20-cv-02992-PAB-KMT Document 57 Filed 08/16/21 USDC Colorado Page 27 of 27




   part and DENIED in part. It is further

         ORDERED that all claims against the State of Colorado are DISMISSED without

   prejudice.



         DATED August 16, 2021.



                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                              27
